DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 2 September 2020.  
Claims 1-6 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 September 2020 and 27 December 2021 have been considered by the examiner and an initialed copy of the IDSs are hereby attached.  

Claim Objections
Claim 1 and 2 are objected to because of the following informalities:  
In claim 1, line 9, the examiner believes “visual recognition” should be replaced with “the visual recognition” as it refers back to the visual recognition in line 3.  
Similarly, in claim 2, line 2, the examiner believes “visual recognition” should be replaced with “the visual recognition” as it refers back to the visual recognition in line 3 of claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the operation detection unit detects” in claim 1, structure can be found at least at page 6, lines 15-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operation detection unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an operation” in line 6.  However, claim 1, line 5 also recites “an operation”.  It is unclear if the operation in line 6 is the same operation as that recited in line 5. 
Claim 1, lines 10-11 also recites “an operation”.  It is unclear if the operation in lines 10-11 is the same operation or a different operation from that recited in lines 5 and/or 6.  
Claim 3 recites “the operation” in line 2.  It is unclear if the operation recited in claim 3 refers back to the operation recited in lines 10-11, line 6 and/or line 5 of claim 1.  
Claim 3 recites “an operation” in lines 3-4.  It is unclear if the operation recited in lines 3-4 of claim 3 is the same or different operation as previously recited in claim 3 or those recited in claim 1.  
Claim 4 recites “the operation” in line 2.  It is unclear if the operation recited in claim 3 refers back to the operation recited in lines 10-11, line 6 and/or line 5 of claim 1.  
Claim 5 recites “the operation” in line 2.  It is unclear if the operation recited in claim 3 refers back to the operation recited in lines 10-11, line 6 and/or line 5 of claim 1.  
Claim 5 recites “an operation” in line 3.  It is unclear if the operation recited in line 3 of claim 5 is the same or different operation as previously recited in claim 5 or those recited in claim 1.  
Claims 2-6 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Regarding claim 1:
Step 1:  Claim 1 is directed towards a driving assistance device.
Step 2A, prong 1:  Claim 1 recites the limitations of “determining whether visual recognition within a predetermined distance can be achieved from a vehicle in a traveling direction of the vehicle” and “detecting an operation of causing the vehicle to enter a space in which an oncoming vehicle travels based on information representing an operation of the vehicle by a driver”.  The determining and detecting steps, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. For example, the claim encompasses a driver or passenger deciding that the road visibility is poor ahead and cannot see the car in front of it and recognizing that the route includes a turn across an oncoming lane of traffic (e.g. by a turn signal or by entering a turn lane)
 Step 2A, prong 2:  Claim 1 recites elements additional to the abstract concepts.  However, the additional elements fail to integrate the abstract idea into a practical application.  
Claim 1 recites the additional element of “warning the driver or control the vehicle in such a way that the vehicle does not enter the space when the visibility determination unit determines that visual recognition within the predetermined distance cannot be achieved”.  The additional element of warning are extra solution activity and amount to necessary data gathering or outputting wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05 (g).
The examiner notes that as written the claim only requires warning of the driver.  However, the instant specification, at page 6, lines 1-7, indicates that in one embodiment the driving assistance device can control the vehicle by controlling the steering.  The examiner respectfully suggests that the claim be amended to positively recite control of the vehicle as supported by at least page 6, lines 1-7.
Further, Claim 1 recites “a processor” and an “operation detection unit” (part of the processor as shown in Fig.2) which are part of a generic computer (see instant application at page 5, lines 9-17) that is simply employed as a tool to perform the determining and detecting of the abstract idea (See MPEP 2106.05(f)). 
Step 2B: Claim 1 also recites “a processor” and “the operation detection unit”. The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-6:
Dependent claims 2-6 only recite limitations further defining the mental process These limitations are considered mental process steps and the additional elements fail to integrate the abstract idea into a practical application because they do not impose meaningful limits on the claimed invention.  As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-6 are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US PG Pub. 2019/0073903, hereinafter "Baba ") in view of (Yamada JP-2000-011300 cited in the IDS).
Regarding claim 1, Baba discloses a driving assistance device, comprising: 
a processor (see at least Baba ¶33 “The ECU 20 includes a memory unit 29 and a CPU (not shown)”. configured to: 
determine whether visual recognition can be achieved from a vehicle in a traveling direction of the vehicle (see at least Baba, Figure 3 and 9, wherein own vehicle has a dead angle based on preceding vehicle 30T blocking view of oncoming traffic and ¶4 “In the case where the own vehicle crosses the opposite lane to make a right turn or a left turn at an intersection, and a collision avoidance process is executed for an on-coming vehicle (straight-running vehicle) travelling on the opposite lane, a dead angle region may be produced in a part of the opposite lane when viewed from the own vehicle depending on other vehicles such as a preceding vehicle running ahead of the own vehicle. The dead angle region may cause a detection delay in detecting the straight-running vehicle”) ; 
detect an operation of causing the vehicle to enter a space in which an oncoming vehicle travels, based on information representing an operation of the vehicle by a driver (see at least Baba ¶43, “The right-left turn determination unit 27 (FIG. 1) determines whether the own vehicle 30 cuts across the opposite lane Ln2 at the intersection IS to make a right turn or a left turn. According to the present embodiment, the right-left turn determination unit 27 determines, based on a state of the turn signal (not shown) of the own vehicle 30 as a result of operation of the turn signal by the driver, whether or not the own vehicle 30 makes a right turn. In other embodiments, the right-left turn determination unit 27 may determine, based on detection result of the yaw rate sensor 18 and the steering angle sensor 19, whether the own vehicle 30 makes a right turn or a left turn”); and 
warn the driver or control the vehicle in such a way that the vehicle does not enter the space when the visibility determination unit determines that visual recognition within the predetermined distance cannot be achieved, and the operation detection unit detects an operation of causing the vehicle to enter the space (see at least Baba ¶44 “The collision avoidance process includes a process automatically activating the brake 40, a process automatically operating the steering 42 so as to change a travelling direction of the own vehicle 30, a process for issuing an alert by the alert apparatus 44, or the like.”).
Baba does not expressly disclose determining the visual recognition within a predetermined distance, however the examiner notes that the dead angle region (at a distance) is produced in a part of the opposite lane when viewed from the own vehicle depending on other vehicles such as a preceding vehicle running ahead of the own vehicle (see at least Baba ¶4) and further teaches a threshold value of the ratio of the number of pixels of representing the image of the preceding vehicle (see at least Baba ¶36, 37 “…the dead angle determination unit 23 determines a presence of the dead angle region when a ratio R1 (%) which is a ratio of the number of pixels in an image showing the preceding vehicle 30T to the number of pixels of the whole captured image IMG is a predetermined first threshold or more…”)  wherein as the distance between the won vehicle 30 and the preceding vehicle 30T becomes closer the image area of the preceding vehicle 30T in the captured image IMB becomes larger and ratio of the pixels will increase.  Therefore, the examiner notes that the ratio threshold acts as an index of the distance between the own vehicle and the preceding vehicle to determine if the visible area is equal or less than a predetermined distance.   
Yamada discloses determining if a  view is obstructed depending on whether an obstacle exists within a predetermined distance of the own vehicle  (See at least Yamada ¶59 of the machine translation provided “Based on the output (xm, zm) of the line-of-sight distance calculation section 8, the appropriate target lateral position selection section 9 compares the output (xm, zm) with a preset threshold value TH2 (for example, 80m), and calculates the distance from the own vehicle to the intersection E. If the distance (line-of-sight distance) is longer than the threshold value TH2, it is determined that the avoidance process is not necessary, and the process proceeds to step S8. If it is determined that the avoidance process is necessary, the process proceeds to step S1.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baba to use the predetermined distance determination of Yamada as an alterative method of determining the level of visibility with a reduced number of computations.  

Regarding claim 2, the combination of Baba and Yamada discloses the driving assistance device according to claim 1, wherein the processor determines whether visual recognition within the predetermined distance from the vehicle can be achieved  based on positional information about an obstruction being an obstacle when visually recognizing ahead that is acquired from an image in which a front of the vehicle is imaged (see at least Baba, Figure 3 and 9, wherein own vehicle has a dead angle based on preceding vehicle 30T blocking view of oncoming traffic and as seen by the image IMG of Figure 3) or information related to visibility on a road in front of the vehicle that is acquired from map information about surroundings of the vehicle and a position of the vehicle.
Regarding claim 3, the combination of Baba and Yamada discloses the driving assistance device according to claim 1, wherein the processor determines a position of an opposite lane, and detects the operation of causing the vehicle to enter the space when a lane as a change destination is the opposite lane in a case in which an operation of the vehicle by the driver is a lane change operation (see at least Baba ¶43, “The right-left turn determination unit 27 (FIG. 1) determines whether the own vehicle 30 cuts across the opposite lane Ln2 at the intersection IS to make a right turn or a left turn. According to the present embodiment, the right-left turn determination unit 27 determines, based on a state of the turn signal (not shown) of the own vehicle 30 as a result of operation of the turn signal by the driver, whether or not the own vehicle 30 makes a right turn. In other embodiments, the right-left turn determination unit 27 may determine, based on detection result of the yaw rate sensor 18 and the steering angle sensor 19, whether the own vehicle 30 makes a right turn or a left turn”. The examiner notes that turning at an intersection can be considered a lane change operation). 
Regarding claim 4, while Baba does not explicitly disclose a curve,  the combination of Baba and Yamada discloses the driving assistance device according to claim 1, wherein the processor detects the operation of causing the vehicle to enter the space, based on a curvature of a road on which the vehicle travels that is acquired from an image in which a front of the vehicle is imaged or map information about surroundings of the vehicle, and a steering amount of the driver (see at least Yamada ¶P 47, 49 “The traveling position determining device also performs image processing on the video signal photographed by the camera 1 to detect the shape of left and right road white lines, and detects the lateral position of the vehicle on the traveling lane. The front obstacle is separated into an obstacle on the own vehicle lane and an obstacle on an adjacent lane on the inside of the curve, which will be described later, from the outputs of the vehicle lateral position detection unit 4, the radar device 2 and the output of the road shape detection unit 3. In addition, an obstacle position detection unit 5 is provided to obtain data on the distance and direction to the obstacle on each lane.” and “The traveling position determining device further determines the necessary steering angle based on the comparison between the own vehicle lateral position detected by the own vehicle lateral position detecting section 4 and the appropriate target lateral position determined by the appropriate target lateral position selecting section 9. A steering control unit 10 for determining and controlling the steering angle and a speed control unit 11 for controlling the speed of the host vehicle according to the distance to the front obstacle on the traveling lane of the host vehicle determined by the obstacle position detection unit 5 are provided. “)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Yamada to consider the dead angle produced by curves in the roads so as to increase safety as taught by Yamada.  
Regarding claim 5, the combination of Baba and Yamada discloses the driving assistance device according to claim 1, wherein the processor detects the operation of causing the vehicle to enter the space, based on map information about surroundings of the vehicle and an operation of a direction indicator of the vehicle by the driver (see at least Baba ¶43 “According to the present embodiment, the right-left turn determination unit 27 determines, based on a state of the turn signal (not shown) of the own vehicle 30 as a result of operation of the turn signal by the driver, whether or not the own vehicle 30 makes a right turn.”)
Regarding claim 6, the combination of Baba and Yamada discloses the driving assistance device according to claim 1, wherein the predetermined distance is changed in response to a speed of the vehicle (see at least Yamada ¶121 “In each of the above-described embodiments, the method for determining the farthest distance TH2 of the target to be detected by the radar device 2 in the process of calculating the target detection position in step S11-1 in the flowchart is set in advance. By using the value, it is possible to determine the lateral position at which the obstacle can be detected up to the required distance. However, instead of such a method, the distance value corresponding to the traveling speed is registered in advance as a table so that the distance required to monitor the obstacle ahead can be changed according to the traveling speed, and the measured traveling distance is stored. For the speed, it is possible to adopt a method of determining the farthest distance by referring to the table, and by doing this, the lateral position that can see through only the distance necessary for detecting an obstacle and controlling the speed is determined.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuno (US PG Pub. 2014/0149013) discloses a driving support control apparatus that determines a visual range of the driver and determines if there is an object, including an oncoming vehicle outside the visual range of the driver, and provides collision prevention by way of an alarm or control of the vehicle.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662